DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.


Claim Amendments
3.	The amendment filed February 9, 2021 has been entered. Claims 1, 4, 7, 11, 14, 16, 21-22, 24, 26-28, 40 and 44 were amended. Claims 2-3, 5, 8-10, 12-13, 15, 17-20, 23, 25, 29-39,41-43 and 45-46 are cancelled.  Claims 47-58 have been newly added. Claims 11, 14, 16, 21-22, 24, 26-28, and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions. 



Election/Restrictions
4.	Newly submitted claims 47-49 and 51-58 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: The newly submitted claims are drawn to different products and methods.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 47-49 and 51-58 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
5.	Claims 1, 4, 6- 7, 44 and 50 are under consideration in this Office Action.

Withdrawal of Rejections
6.	 The following rejections have been withdrawn in view of applicants’ amendments and arguments:
a) The rejection of claims 1, 4, 6-7 and 44-45 under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter; and
b) The rejection of claims 1, 4, 6 -7 and 44-45 under 35 U.S.C. 102(a)(2) as being anticipated by Tu et al., as evidenced by Xu et al.


New Grounds of Rejection Necessitated By Applicants Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7	Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 44 recites the broad recitation of “The binding agent according to claim 1, wherein the binding agent comprises: at least one mutation in one or more of CDRH1, CDRH2, and CDRH3. at least one mutation in one or more of CDRL1, CDRL2, and CDRL3; Or a combination thereof: wherein the binding agent exhibits specific binding to the HNL epitope comprised in SEQ ID NO: 26 as a result of the mutation”. There is no limitation on the mutations of CDRL1-3 and/or CDRH1-3. Thus any and all residues can be mutated. There is no teaching or limitation regarding which residues affect specific binding to the HNL epitope comprised in SEQ ID NO: 26 as a result of all the mutations.
The dependent claim also recites 
“A binding agent configured to specifically bind to a polypeptide 
epitope of human neutrophil lipocalin (HNL) with a binding affinity

SEQ ID NO:1, wherein the HNL epitope is specifically bound, and wherein 
the binding affinity is at least 75% or higher compared with a binding specificity achieved with the CDRs, which wherein the CDRs are depicted in SEQ ID Nos: 8 to 13, 14 to 19, or 20 to 25; wherein the binding agent comprises a heavy chain variable region and a light chain variable region: wherein the six murine CDRs comprise: CDRH1, CDRH2, and CDRH3 respectively selected from the group consisting of sequences depicted in SEQ ID Nos. 11-13, SEQ ID Nos. 17-19, and SEQ ID Nos. 23-25 wherein H denotes a heavy chain variable region: and
CDRL1, CDRL2, and CDRL3 are selected from the group consisting of sequences depicted in SEQ ID Nos. 8-10, SEQ ID Nos. 14-16, and SEQ ID Nos. 20-22 wherein L denotes a light chain variable region and wherein a first residue in at least one of the heavy chain variable region of said die binding agent and the light chain variable region of the binding agent is replaced with a modifying residue via a method of mutation wherein the first residue and the modifying residue have common side-chain properties.”
which is the narrower statement of the range/limitation. .The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Maintained grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
8.	Claims 1, 4, 6-7, 44 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar 
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
In addition, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
In the instant case, the claims recite a binding agent configured to specifically bind to a polypeptide epitope of human neutrophil lipocalin (HNL) with a binding affinity

However, the claims broadly encompass any type of binding agent such as an antibody, fragment or derivative with six of the CDRH1 being any of SEQ ID NOs 11-13, CDRH2 being any of SEQ ID NOs 17-19,  CDRH3 being any of SEQ ID NOs 23-25, CDRL1 being any of SEQ ID NOs 8-10,  CDRL2, being any of SEQ ID NOs 14-16,  and CDRL3 being any of SEQ ID NOs 20-22 wherein the first residue in at least one of the heavy chain variable region of the binding agent and the light chain variable region of the binding agent is replaced with a modifying residue via a method of mutation wherein 
Thus, any combination of the sequences for each of the three heavy and light CDR regions is claimed and every single residues is subjected to mutation as per claim 44. The instant specification fails to describe such binding agents. The present claims attempt to claim every binding agent capable of specifically binding to a polypeptide epitope of HNL with binding affinity.  The instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only a few exemplary monoclonal antibody such as Anti-HNL MAB1, Anti-HNL MAB2 and Anti-HNL MAB3.  In contrast, Applicant’s discloses non-specific binding agents and a few specific monoclonal antibodies, including agents that fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus. 
A “representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). There are no examples of interchanging the any of the three sequences for each of the three heavy and light CDR regions. There is no description of a representative number of species where CDRH1 is any of SEQ ID NOs 11-13, CDRH2 is any of SEQ ID NOs 17-19,  CDRH3 is any of SEQ ID NOs 23-25, CDRL1 is any of SEQ ID NOs 8-10,  CDRL2 is any of SEQ ID NOs 14-16,  and CDRL3 is any of SEQ ID NOs 20-22 wherein the first residue in at least one of the heavy chain variable region of said die binding agent and the light chain variable region of said- the binding agent is replaced with a modifying residue via a method of mutation wherein the first residue and the modifying residue have common side-chain properties.
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 
Here, the claims are directed to a genus of broadly defined binding agents where one or more residues of the 18 different SEQ ID NOs can be deleted and replaced. 
It is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  For example, Lloyd et al. taught that hundreds of functional antibody fragments Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).  See also Goel et al., J. of Immunol. 2004, 173 (12) 7358-7367; Plasticity within the Antigen-Combining Site May Manifest as Molecular Mimicry in the Humoral Immune Response. Teaching three antibodies that bind to the same 12-mer epitope/antigen but have substantial diversity in the CDRs. http://www.jimmunol.org/content/173/12/7358 

Given the well-known high level of polymorphism of binding agents and antibodies, the skilled artisan would not have been in possession of the vast repertoire of binding agents and the numerous antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of every binding agent that bind to the epitopes of HNL broadly encompassed by the claimed invention.  One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

Response to Arguments
9.	Applicant's arguments filed February 9, 2021 have been fully considered but they are not persuasive. 
Applicants urge that the claims are directed to binding agents comprising six distinct CDRs. Each of the six CDRs are selected from a group of three peptide sequences for each CDR region set forth in the sequence listing in any combination 
Now the claims broadly encompass any type of binding agent such as an antibody, fragment or derivative with six of the CDRH1 being any of SEQ ID NOs 11-13, CDRH2 being any of SEQ ID NOs 17-19,  CDRH3 being any of SEQ ID NOs 23-25, CDRL1 being any of SEQ ID NOs 8-10,  CDRL2, being any of SEQ ID NOs 14-16,  and CDRL3 being any of SEQ ID NOs 20-22 wherein the first residue in at least one of the heavy chain variable region of the binding agent and the light chain variable region of the binding agent is replaced with a modifying residue via a method of mutation wherein the first residue and the modifying residue have common side-chain properties. Conversely, the broadly written claims wherein the six murine CDRs comprise: CDRH1, CDRH2, and CDRH3 are selected from the group consisting of sequences depicted in SEQ ID Nos. 11-13, SEQ ID Nos. 17-19, and SEQ ID Nos. 23-25; such that any of the three heavy chain regions can be any sequence selected from SEQ ID NOs. 11-13, 17-19, and 23-25, while CDRL1, CDRL2, and CDRL3 are selected from the group consisting of sequences depicted in SEQ ID Nos. 8-10, SEQ ID Nos. 14-16, and SEQ ID Nos. 20-22; such that any of the three light chain regions can be any sequence selected from  SEQ ID NOs. 8-10, 14-16 and 20-22. 


Applicants assert that the amendments were made in view of the Examiner’s suggestion. However, the Examiner’s suggested to claim six CDR where each CDR was is a single and specific sequence and the specific amino acid residues which could be mutated were specifically pointed out and defined by claiming the specific point mutations. Thus, the six CDR regions corresponded to a total of six sequences are claimed wherein the mutations within the scope of the claims were pinpoint defined and identified such as by specific residue. Currently, the claim is drawn to a binding agent
 “A binding agent configured to specifically bind to a polypeptide 
epitope of human neutrophil lipocalin (HNL) with a binding affinity
wherein the binding agent comprises six murine complementarity-determining regions (CDRs)s wherein each of the CDRs are configured to bind to amino acids 141 to 156 of the human polypeptide epitope of HNL as defined in 
SEQ ID NO:1, wherein the HNL epitope is specifically bound, and wherein 
the binding affinity is at least 75% or higher compared with a binding specificity achieved with the CDRs, which wherein the CDRs are depicted in SEQ ID NOs: 8 to 13, 14 to 19, or 20 to 25; wherein the binding agent comprises a heavy chain variable region and a light chain variable region: wherein the six murine CDRs comprise: CDRH1, CDRH2, and CDRH3 respectively selected from the group 
CDRL1, CDRL2, and CDRL3 are selected from the group consisting of sequences depicted in SEQ ID NOs. 8-10, SEQ ID NOs. 14-16, and SEQ ID NOs. 20-22 wherein L denotes a light chain variable region and wherein a first residue in at least one of the heavy chain variable region of said die binding agent and the light chain variable region of the binding agent is replaced with a modifying residue via a method of mutation wherein the first residue and the modifying residue have common side-chain properties.”
Contrary to applicants assertion, the particular arrangement of chains comprised by the claimed binding agent would not be clear to one of skill in the relevant art because the claims embraces a wide variety of options. The claims  do not even clearly state which sequences the CDRH1, CDRH2, CDRH3, CDRL1, CDRL2, CRDL3 can be. 
Furthermore, the instant description recites a binding agent configured to specifically bind to a polypeptide epitope of human neutrophil lipocalin (HNL) with a binding affinity wherein the binding agent comprises six murine complementarity-determining regions (CDRs)s wherein each of the CDRs are configured to bind to amino acids 141 to 156 of the human polypeptide epitope of HNL as defined in SEQ ID NO:1, wherein the HNL epitope is specifically bound, and wherein the binding affinity is at least 75% or higher compared 
The binding agent can be any molecule, e.g. peptides comprising natural and/or modified amino acids that permit them to specifically bind to the sequences of the herein described regions or epitopes of HNL, e.g. a binding agent that binds to the region of HNL that is exposed on the inner and/or outer rim surface of said molecule as depicted in FIG. 1 (dark parts of the 3D image) [para. 0111].
Here the written description issue is that given the well-known high level of polymorphism of binding agents and antibodies, the skilled artisan would not have been in possession of the vast repertoire of binding agents and the unlimited number of antibodies encompassed by the claimed invention.  Applicants have not described a representative number of species to adequately describe the entire genus. The instant specification does not describe representative examples to support the full scope of the 
There are no binding agents having any combination having the six murine CDRs
comprise: CDRH1, CDRH2, and CDRH3 respectively selected from the group consisting of sequences depicted in SEQ ID NOs. 11-13, SEQ ID NOs. 17-19, and SEQ ID NOs. 23-25 wherein H denotes a heavy chain variable region: and CDRL1, CDRL2, and CDRL3 are selected from the group consisting of sequences depicted in SEQ ID NOs. 8-10, SEQ ID NOs. 14-16, and SEQ ID NOs. 20-22 wherein L denotes a light chain variable region and wherein a first residue in at least one of the heavy chain variable region of said die binding agent and the light chain variable region of the binding agent is replaced with a modifying residue via a method of mutation wherein the first residue and the modifying residue have common side-chain properties  where each and each undisclosed combination to provide a binding agent configured to specifically bind to a polypeptide epitope of human neutrophil lipocalin (HNL) with a binding affinity
wherein the binding agent comprises six murine complementarity-determining regions (CDRs)s wherein each of the CDRs are configured to bind to amino acids 141 to 156 of the human polypeptide epitope of HNL as defined in SEQ ID NO:1, wherein the HNL epitope is specifically bound, and wherein the binding affinity is at least 75% or higher compared with a binding specificity achieved with the CDRs, which wherein the CDRs are depicted in SEQ ID NOs: 8 to 13, 14 to 19, or 20 to 25.  Furthermore there is no disclosure of all the residues being mutated as recited by claim 44. There is no 
 The instant claims do not recite any limitations regarding amino acid deletions and replacements regarding claim 44. The instant specification does not describe which residues may or may not be replaced or deleted to allow the binding agent to maintained any of the required epitopes and maintain the required binding affinity. One of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of molecule, e.g. peptides comprising natural and/or modified amino acids that permit them to specifically bind to the sequences of the herein described regions or epitopes of HNL, e.g. a binding agent that binds to the region of HNL, antibody, derivative binding agent broadly encompassed by the claimed invention.  Applicants have pointed to Anti-HNL MAB1, Anti-HNL MAB2 and Anti-HNL MAB3; therefore Applicants should consider claiming Anti-HNL MAB1, Anti-HNL MAB2 and Anti-HNL MAB3.  Accordingly, the rejection is maintained despite applicants’ amendments. 



Conclusion
10.	No claims allowed.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645